DETAILED ACTION


This Office Action is in response to the amendment, filed on March 2, 2021.  Primary Examiner acknowledges Claims 1, 15, 21-30, 32, 33, 35, 36, and 38 are pending in this application, with Claims 1, 32, 33, and 36 having been currently amended, and Claims 2-14, 16-20, 31, 34, and 37 having been cancelled.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 15, 21-28, 30, 32, 33, 35, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9-11, 14, and 15 of U.S. Patent No. 9,937,310. 
Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent Claims 1, 15, and 36 are merely broader than patent claims 
With respect to all the claims both recite the features of a resuscitator for providing positive pressure ventilation to a patient, wherein the resuscitator has an upper plate, a lower plate hinged arrangement coupled to the upper plate, a bellows between the upper plate and the lower plate, at least one biasing member to move the upper plates and lower plates, a valve assembly including an inlet valve and an outlet valve, the valve assembly is in fluid communication with an interior of the upper plate, lower plate, and bellows, and a regulator (“adjustable valve assembly” -patent claims 1 and 15) which controls the inflation rate of the bellows (“controls a flow rate of environmental air through inlet port into the bellows… and a fill time of the bellows”- patent claims 1 and 15). 
The limitations of Claim 1, 15, and 36 are recited in patent claims 1 and 15.  The limitations of Claim 21 and 22 are recited in patent claims 1 and 15.  The limitations of Claims 23 and 24 are recited in patent claims 1 and 15. The limitations of Claim 25 and 26 to the second inlet port are recited in patent claim 4. The limitations of Claim 27 are recited in patent claim 3.  The limitations of Claims 28 and 35 are recited in patent claim 11.  The limitations of Claim 32 are recited in patent claim 14.  The limitations of Claim 33 are recited in patent claims 

Claims 29 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9-11, 14, and 15 of U.S. Patent No. 9,937,310, as applied to Claim 1 and 36, and further in view of Mestad (2010/0285439). 
As to Claims 29 and 38, please see the rejection of Claim 1.  Yet, ‘310 does not expressly disclose the biasing member is detachable from the resuscitator. 
Mestad teaches a resuscitator (Figure 1) having an upper plate (one of 3 or 4), a lower plate (other of 4 or 3), a bellows ("Lung Bag") there between hingedly (via 5) attached between the upper plate (one of 3 or 4) and the lower plate (other of 4 or 3), and a spring (17 or 18). Mestad teaches "a biasing means (17,18) acting to provide a force that acts to move the two main parts (3, 4) towards one another. The biasing means comprises at least one spring (17, 18), which is selectively attachable to impose the force, upon actuation by a spring holding mechanism (22, 32)." (Abstract), wherein the springs may be readily engaged or disengaged to meet a desired effect of force (Para 0037) and additionally variations in the construction and number of springs to meet the desired ventilation values (Para 0040). Therefore, it would have been obvious to one having ordinary skill in the art to modify the spring of ‘310 to be removable as taught by Mestad to meet the desired ventilation parameters specific to the patient's needs.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot. 
Applicant’s amendments have overcome the prior art made of record; however, an updated search has yielded a double patenting rejection as indicated above.  It appears the subject matter presented in the instant application is conflicting with the patent claim 9,937,310.  Upon filing of a terminal disclaimer, it appears the claims will be allowable. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785